IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF OREGON

PORTLAND DIVISION

UNITED STATES OF AMERICA

Vv. No. 3:12-cr-00392-MO-4
CESAR BARRAZA-MACIAS,
OPINION AND ORDER
Defendant.
MOSMAN, J.,

This matter comes before me on Defendant Cesar Barraza-Macias’s Motion to Reduce
Sentence [ECF 1274]. Specifically, Mr. Barraza-Macias moves the court for compassionate
release pursuant to 18 U.S.C. § 3582(c)(1)(A)(@). Mot. to Reduce Sentence [ECF 1274] at 1. Ina
minute order, 1 DENIED Mr. Barraza-Macias’s motion. [ECF 1285]. I write further here to
explain why.

DISCUSSION

Compassionate release is a statutory exception to the rule that a court may not modify a
term of imprisonment once it has been imposed. 18 U.S.C. § 3582(c). Upon a proper motion, the
court may reduce a term of imprisonment if, after considering applicable factors set forth in
§ 3553(a), the court finds that “extraordinary and compelling reasons warrant such a reduction”

and the reduction is “consistent with applicable policy statements issued by the Sentencing

1 —OPINION AND ORDER

 
Commission.” 18 U.S.C. § 3582(c)(1)(A).! A defendant must exhaust administrative remedies
before moving the court for compassionate release. Jd. The Government concedes that Mr.
Barraza-Macias has exhausted his administrative remedies. Gov’t Resp. [ECF 1280] at 2.

Mr. Barraza-Macias argues that he is an appropriate candidate for compassionate release
because he suffers from obesity, increasing his risk of serious illness or death from COVID-19.
Mot. to Reduce Sentence [ECF 1274] at 1, 7-9. Over a year ago, Mr. Barraza-Macias tested
positive for COVID-19, and he “continues to experience symptoms related to his prior COVID-
19 infection.” Jd. at 2. Mr. Barraza-Macias notes “the uncertainty surrounding the lingering
effects of COVID-19 and the risk of reinfection” and argues that his “past infection does not
remove him from the risk of severe illness.” Jd.; see also id. at 10-15. He also notes that he has
served half his sentence, has performed well while in prison, and has extensive community
support. Jd. at 2, 15—17.

The Government argues that Mr. Barraza-Macias has not established that an
extraordinary and compelling reason warrants a sentence reduction. Gov’t Resp. [ECF 1280] at
2-4. The Government provides evidence that Mr. Barraza-Macias was offered the Moderna
COVID-19 vaccination but refused it. Gov’t Ex. 1 [ECF 1286] at 17, 22.2 The Government also
provides evidence that Mr. Barraza-Macias has received ongoing medical treatment for his

symptoms related to his encounter with the virus. Jd. at 1-3, 7, 24. Additionally, the Government

 

' At this time, however, “the Sentencing Commission has not yet issued a policy statement
‘applicable’ to § 3582(c)(1)(A) motions filed by a defendant.” United States v. Aruda, 993 F.3d 797, 802
(9th Cir. 2021) (per curiam).

Mr. Barraza-Macias claims that he was sick on the day he was offered the vaccine and declined
to receive it on the advice of medical staff. Reply [ECF 1284] at 1-2. He does not suggest that he will
never have another opportunity to receive the vaccine.

2— OPINION AND ORDER

 
argues that under the § 3553(a) factors, compassionate release is inappropriate. Gov’t Resp.
[ECF 1280] at 4—S.

Considering the totality of the briefing and evidence before me, I agree with the
Government’s position and find that no extraordinary or compelling reason warrants a reduction
in Mr. Barraza-Macias’s sentence. Mr. Barraza-Macias’s argument in favor of release is
significantly undercut by the fact that he was offered and refused a vaccine that has so far proven
to be highly effective at preventing severe illness and death. See When You’ve Been Fully
Vaccinated, CDC, https://www.cdc.gov/coronavirus/2019-ncov/vaccines/fully-vaccinated. html
(last updated May 16, 2021) (‘COVID-19 vaccines are effective at preventing COVID-19
disease, especially severe illness and death.”). Separately, Mr. Barraza-Macias does not currently
face an inordinate risk of contracting the virus for the second time. According to the CDC,
“clases of reinfection with COVID-19 have been reported, but remain rare.” Reinfection with
COVID-19, CDC, https://www.cde.gov/coronavirus/2019-ncov/your-health/reinfection. html (last
updated Oct. 27, 2020). Mr. Barraza-Macias is incarcerated at FCI Loretto, which is currently
reporting only five active COVID-19 cases among inmates. COVID-19 Update, Fed. Bureau of

Prisons, https:/Awww.bop.gov/coronavirus/ (last updated May 18, 2021) (click “Full breakdown

 

and additional details .. .” under “COVID-19 Cases”). And over 350 inmates at the institution
have been vaccinated. Jd. (click “Learn more about vaccinations and view individual facility
stats” under “COVID-19 Vaccine Implementation”). Accordingly, I find that relief under 18
U.S.C. § 3582(c)(1)(A)() is inappropriate.

HI

I

//

3 — OPINION AND ORDER

 
CONCLUSION
For the foregoing reasons, | DENY Mr. Barraza-Macias’s Motion to Reduce Sentence
[ECF 1274].

IT IS SO ORDERED.

DATED this qecenty 2021,

 

4 — OPINION AND ORDER

 
